Exhibit 10.1

BRYN MAWR BANK CORPORATION

SUPPLEMENTAL EMPLOYEE RETIREMENT PLAN

(As Amended and Restated Effective January 1, 2009)

This is the BRYN MAWR BANK CORPORATION SUPPLEMENTAL EMPLOYEE RETIREMENT PLAN
(the “SERP”), covering the eligible employees of Bryn Mawr Bank Corporation and
such of its Affiliates as have adopted the SERP for their eligible employees, as
amended and restated effective January 1, 2009 to reflect the cessation of the
accrual of further benefits hereunder as of March 31, 2008 and to comply with
the requirements of Section 409A of the Internal Revenue Code of 1986, as
amended.

ARTICLE I

DEFINITIONS

The following words and phrases as used herein have the following meanings
unless a different meaning is plainly required by the context:

1.1 “Administrator” means the person or committee, appointed by the Board of
Directors, that shall be responsible for administering the SERP.

1.2 “Affiliate” means a corporation of which the Corporation controls, directly
or indirectly, at least 50 percent of the total combined voting power of all
classes of stock.

1.3 “Beneficiary” means the surviving spouse or other person, persons or trust
designed by a Participant as direct or contingent beneficiary under the Pension
Plan.

1.4 “Board of Directors” means the Board of Directors of Bryn Mawr Bank
Corporation.

1.5 “Bonus” means an amount payable to an Executive that is not part of the
Executive’s base salary and that is payable at the direction of a Participating
Employer’s Board of Directors or in accordance with a Participating Employer’s
bonus program.

1.6 “Bonus Deferral” means the amount of a Bonus that a participant elects to
defer until retirement or separation from service in accordance with the terms
of the Deferred Bonus Plan.

1.7 “Code” means, collectively, the Internal Revenue Code of 1986, as amended,
and the Treasury Regulations promulgated thereunder.

1.8 “Corporation” means Bryn Mawr Bank Corporation.

1.9 “Deferred Bonus Plan” means the Deferred Bonus Plan for Executives of Bryn
Mawr Bank Corporation, as amended from time to time.



--------------------------------------------------------------------------------

1.10 “Effective Date” means January 1, 1989. The effective date of this
amendment and restatement of the SERP is January 1, 2009.

1.11 “Employee” means any individual who is employed by a Participating
Employer.

1.12 “Executive” means an Employee who is eligible to and has elected to
participate in the Deferred Bonus Plan.

1.13 “Participant” means an Employee who has met the eligibility requirements
set forth in Article II, or a former Employee who is entitled to benefits under
the SERP.

1.14 “Participating Employer” means the Corporation and each Affiliate that has
elected to participate in the Plan.

1.15 “Pension Plan” means the Bryn Mawr Bank Corporation Pension Plan, as
amended.

1.16 “Separation from Service” means, with respect to a Participant, his or her
“separation from service,” within the meaning of Section 409A of the Code from
the Participating Employer of the Participant. To the extent required by the
definition of “separation from service” under Section 409A of the Code,
“Separation from Service” shall mean a Participant’s separation from service (as
so defined) from both the Company and all Affiliates

1.17 “Specified Employee” means an individual who is a “specified employee” with
respect to his or her Participating Employer within the meaning of Section 409A
of the Code.

ARTICLE II

ELIGIBILITY

2.1 Eligible Employees. Except as provided in Section 2.2, an Employee shall be
eligible for a benefit under the SERP if:

2.1.1 the Employee’s benefit under the Pension Plan is limited by the
restrictions of Code section 415, which limits the maximum permissible annual
benefits, or by the restrictions of Code section 401(a)(17), which limits the
maximum annual compensation of an Employee that may be taken into account for
purposes of the Pension Plan; or

2.1.2 the Employee made a Bonus Deferral under the Deferred Bonus Plan.

2.2 Ineligible Employees. The following Employees shall be ineligible for a
benefit under this SERP:

2.2.1 Employees who terminated employment with the Corporation and its
Affiliates before January 1, 1989;

2.2.2 Employees who terminated employment with the Corporation and its
Affiliates before being 100 percent vested in an accrued benefit under the
Pension Plan; and

 

- 2 -



--------------------------------------------------------------------------------

2.2.3 Employees who terminated employment with the Corporation and its
Affiliates before the earliest to occur of their “Normal Retirement Date,”
“Early Retirement Date,” “Total and Permanent Disability” (as such terms are
defined in the Pension Plan) or death, whether or not such an Employee is
entitled to a deferred vested benefit under the Pension Plan.

ARTICLE III

BENEFITS

3.1 Annual Benefit. The annual benefit to which a Participant or his Beneficiary
shall be entitled under the SERP is the excess, if any, of:

3.1.1 the annual benefit that would have been paid to such Participant or his
Beneficiary under the Pension Plan, if the Participant’s benefit under the
Pension Plan were calculated as of March 31, 2008, without taking into account
any service completed or compensation received thereafter:

3.1.1.1 without regard to the limitations of Code section 415 on maximum annual
benefits;

3.1.1.2 without regard to the limitation of Code section 401(a)(17) on maximum
annual compensation; and

3.1.1.3 by including within the term “Compensation” (as defined in
Section 1.12.1 of the Pension Plan) bonus amounts paid with respect to 1997 or
later years and which were deferred pursuant to the Deferred Bonus Plan; over

3.1.2 the annual benefit that is actually paid to such Participant or his
Beneficiary under the Pension Plan.

3.1.3 Notwithstanding any other provision of this SERP to the contrary,
effective January 1, 2000, any Secretary of Bryn Mawr Bank Corporation or Vice
Chairman and Secretary of the Bryn Mawr Trust Company, who terminates employment
before March 1, 2001, shall have such benefit calculated including any amount
deferred pursuant to the Deferred Bonus Plan during 1996 (relating to a bonus
awarded for the 1995 calendar year).

3.2 Payment of Benefits. The method and timing of a Participant’s benefit
payments (or those of his Beneficiary) under the SERP shall be determined in
accordance with this Section 3.2.

3.2.1 The method and timing of a Participant’s benefit payments (or those of his
or her Beneficiary) under the SERP commencing prior to January 1, 2009, or those
of a Participant who has not accrued any further benefits under the SERP after
December 31, 2004, shall be identical to the manner in which such Participant’s
benefits are provided under the Pension Plan, and shall end at the same time all
payments to the Participant and his or her Beneficiary under the Pension Plan
end.

 

- 3 -



--------------------------------------------------------------------------------

3.2.2 In the case of benefit payments under the SERP with respect to a
Participant not described in Section 3.2.1 above, payments shall commence on the
later of (a) January 1, 2009, or (b) the earliest date on which such benefit
payments could commence (or could have commenced) under the Pension Plan,
whether or not the commencement of benefit payments under the Pension Plan has
(or had) been deferred; provided that in no event may benefit payments under the
SERP commence prior to a Participant’s Separation from Service. The method of
payment under the SERP with respect to a Participant shall be a single life
annuity for the life of the Participant, or for the life of the Beneficiary as
the case may be, or any other annuity form of payment elected by the Participant
or Beneficiary that is available under the Pension Plan and is actuarially
equivalent to the single life annuity form of payment, applying reasonable
actuarial methods and assumptions.

3.2.3 Notwithstanding Section 3.2.2, in no event shall benefits payable to a
Participant who is a Specified Employee as of the date of his or her Separation
from Service commence, on account of Separation from Service, before the date
that is six months after the date of such Separation from Service.

3.3 Cash-Out. Notwithstanding the provisions of Section 3.2, above, if the
present value of the Participant’s benefits under this SERP, as calculated in
the same manner as under the Pension Plan, is less than $5,000, the
Administrator may, in its sole discretion and without the Participant’s consent,
cause such benefits to be paid to the Participant in a cash lump sum as soon as
administratively feasible following the date the Participant becomes entitled to
a distribution under this SERP.

ARTICLE IV

GENERAL PROVISIONS

4.1 Participant’s Rights Unsecured. The right of any Participant or Beneficiary
claiming through such Participant to receive payments under the provisions of
the SERP shall be an unsecured claim against the general assets of the
Participating Employer by whom the Participant was last employed preceding the
time the payments begin. No Participating Employer shall be under any obligation
to establish any separate fund, purchase any annuity contract, or in any other
way make any special provision or specifically earmark any funds for the payment
of amounts called for under the SERP. If a Participating Employer chooses to
establish such a fund, or purchase such an annuity contract or make any other
agreement to provide for such payments, that fund, contract or arrangement shall
remain part of such Participating Employer’s general assets and no person
claiming payments under the SERP shall have any right, title or interest in or
to any such fund, contract or arrangement.

4.2 Claims Procedures.

4.2.1 A Participant or, in the event of the Participant’s death, the
Beneficiary, may file a written claim for payment hereunder with the
Administrator. In the event of a denial of any payment due to or requested by
the Participant or Beneficiary (the “claimant”), the Administrator will give the
claimant written notification containing specific reasons for the denial. The
written notification will contain specific reference to the pertinent provisions
of the SERP on which the denial of the claim is based. In addition, it will
contain a description of any other material or information necessary for the
claimant to perfect a claim, and an explanation of why such material or
information is necessary. The notification will provide further appropriate
information as to the

 

- 4 -



--------------------------------------------------------------------------------

steps to be taken if the claimant wishes to submit the claim for review and the
time limits applicable thereto, and (if applicable) a statement of the
claimant’s right to bring a civil action under Section 502(a) of the Employee
Retirement Income Security Act of 1974, as amended. This written notification
will be given to a claimant within ninety (90) days after receipt of the claim
by the Administrator unless special circumstances require an extension of time
for processing the claim, in which case the Administrator shall provide written
notice of the extension to the claimant and the reasons therefore, and the date
by which the Administrator expects to make its determination with respect to the
claim. In no event shall such extension exceed 90 days.

4.2.2 In the event of a denial of a claim for benefits, the claimant or a duly
authorized representative will be permitted to submit issues and comments in
writing to the Administrator and to submit documents, records and other
information relating to the claim for benefits. The claimant or a duly
authorized representative shall also be provided, upon request and free of
charge, reasonable access to, and copies of, all documents, records, and other
information relevant to the claimant’s claim for benefits. In addition, the
claimant or a duly authorized representative may make a written request for a
full and fair review of the claim and its denial by the Administrator that takes
into account all comments, documents, records and other information submitted by
the claimant, without regard to whether such information was submitted or
considered in the initial benefits determination; provided, however, that such
written request is received by the Administrator (or its delegate) within sixty
(60) days after receipt by the claimant of written notification of the denial.
The sixty (60) day requirement may be waived by the Administrator in appropriate
cases.

4.2.3 A decision on review of a claim for benefits will be rendered by the
Administrator within sixty (60) days after the receipt of the request. Under
special circumstances, an extension (up to an additional 60 days) can be granted
for processing the decision. Notice of this extension must be provided in
writing to the claimant prior to the expiration of the initial sixty-day period.
In no event will the decision be rendered more than one hundred twenty
(120) days after the initial request for review. Any decision by the
Administrator will be furnished to the claimant in writing and will set forth
the specific reasons for the decision and the specific provisions on which the
decision is based. The claimant or a duly authorized representative shall also
be provided, upon request and free of charge, reasonable access to, and copies
of, all documents, records, and other information relevant to the claimant’s
claim for benefits.

4.3 Employment Rights. The establishment of the SERP shall not be construed as
conferring any rights upon any Employee for a continuation of employment, nor
shall it be construed as limiting in any way the right of a Participating
Employer to discharge any Employee.

4.4 Assignability. Except for naming a Beneficiary under the Pension Plan to
receive amounts that may become payable hereunder upon the Participant’s death,
no right to receive payments hereunder shall be transferable or assignable by a
Participant. Any other attempted assignment or alienation of payments hereunder
shall be void and of no force or effect.

 

- 5 -



--------------------------------------------------------------------------------

4.5 Administration. Except as otherwise provided herein, the SERP shall be
administered by the Administrator, who shall have the authority to adopt rules
and regulations for carrying out the SERP, and who shall interpret, construe and
implement the provisions of the SERP.

4.6 Amendment and Termination. The SERP may at any time or from time to time be
amended, modified, or terminated by the Board of Directors. Each Participating
Employer shall have the right to terminate the SERP as to its Employees. No
amendment, modification, or termination shall, without the consent of a
Participant, adversely affect the Participant’s rights hereunder that accrued up
to such amendment, modification or termination.

4.7 Controlling Law. The SERP shall be governed by the laws of the Commonwealth
of Pennsylvania except as such laws are superseded by the Employee Retirement
Income Security Act of 1974, as amended.

4.8 Number and Gender. Words used in the masculine shall be read and construed
in the feminine where applicable. Wherever required, the singular of any word
shall include the plural, and the plural shall include the singular.

To record the adoption of this amendment and restatement of the SERP, Bryn Mawr
Bank Corporation has caused its authorized officers to affix its corporate name
and seal this 18th day of December, 2008.

 

(CORPORATE SEAL)     BRYN MAWR BANK CORPORATION Attest:   /s/ Diane McDonald    
By:   /s/ Robert J. Ricciardi

 

- 6 -